Citation Nr: 0701825	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-37 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1964 to August 1966, from October 1966 to October 
1972, and from November 1974 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is of record.  

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

After reopening the claim, the claim is REMANDED for further 
evidentiary development to the RO via the Appeals Management 
Center, in Washington, DC. 

FINDINGS OF FACT

1. In a rating decision in April 1998, the RO denied the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the decision became final.

2. The additional evidence submitted since the rating 
decision in April 1998 includes the veteran's testimony, 
regarding in-service stressors, which relate to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for post-traumatic stress disorder.


CONCLUSIONS OF LAW

1. The rating decision in April 1998, denying service 
connection for post-traumatic stress disorder, became is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in April 1998, denying the claim of service 
connection for post-traumatic stress disorder, is new and 
material, and the claim of service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for post-traumatic stress 
disorder, the only matter resolved in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Rating Decision in April 1998 and Evidence Previously 
Considered 

In a rating decision in April 1998, the RO denied the claim 
of service connection for post-traumatic stress disorder on 
the grounds that there was no evidence that in-service 
stressor actually occurred.  After the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights, he did not appeal the denial of the 
claim, and the rating decision became final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104. 

The evidence considered at the time of the rating decision in 
April 1998 consisted of the service medical and personnel 
records, including the report of separation examination, and 
VA and private medical records, covering the period from 1988 
to 1996. 

The service medical records, the VA records, and the private 
medical records contained no complaint, finding, or history 
of post-traumatic stress disorder.  Service personnel records 
showed that the veteran was awarded the Vietnam Campaign 
Medal.  

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen 

As the veteran filed his current application to reopen the 
claim in April 2003, the regulatory definition currently in 
effect applies. New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




Additional Evidence 

The additional evidence presented since the rating decision 
in April 1998 consists of additional service personnel 
records, VA records, and the veteran's testimony. 

The service personnel records show that the veteran had two 
tours of duty in Vietnam.  During the first tour of duty from 
September 1965 to August 1966, the veteran served in 630th 
Ordnance Company, and in the second tour of duty from October 
1970 to October 1971, he served in 550th Ordnance Detachment 
and in the 60th Ordnance Company.  His military occupational 
specialty was ammunition storage supply specialist. 

On VA examination in December 2003, the diagnosis was post-
traumatic stress disorder based on the veteran's experiences 
in Vietnam, which the examiner associated with combat.  

In May 2005, the veteran testified that during his first tour 
of duty in Vietnam he was subjected to enemy mortar attacks. 

As the claim was previously denied because there was no 
evidence of an in-service stressor and as the additional 
evidence documents a diagnosis of a post-traumatic stress 
disorder based on the veteran's experiences in Vietnam, which 
the examiner associated with combat, which is presumed 
credible for the sole purpose of determining whether the case 
should be reopened, and as the veteran has described mortar 
attacks during his first tour of duty in Vietnam, the 
evidence is new and material because when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of an 
in-service stressor, the absence of which was the basis for 
the prior denial of the claim in April 1998, and as the 
additional evidence raises a reasonable possibility of 
substantiating the claim, the claim is reopened. 




ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required in light of the veteran's service in Vietnam, a 
potential verifiable stressor, and a current diagnosis of 
post-traumatic stress disorder.  

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action. 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Request from the U.S. Army and Joint 
Services Research Center (JSRRC) a unit 
history and lessons learned for the 630th 
Ordnance Company (Ammo) from September 
1965 to August 1966. 

3. If the veteran provides sufficient 
information of an in-service stressor 
during his second tour of duty in Vietnam 
from October 1970 to October 1971 with 
the 550th Ordnance Detachment and the 60th 
Ordnance Company, request verification of 
the in-service stressor from JSRRC.



4. If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
post-traumatic stress disorder related to 
the in-service stressor. The veteran's 
file must be made available to the 
examiner for review. 

5. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


